     Case 1-19-41489-ess          Doc 57    Filed 12/30/19     Entered 12/30/19 11:00:26




RAVERT PLLC
Gary O. Ravert
116 West 23rd Street, Suite 500
New York, New York 10011
Tel: (646) 966-4770
Fax: (917) 677-5419

Attorneys for 461 Myrtle Avenue Funding LLC

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                 )
                                 )
 In re:                          )                    Chapter 11
                                 )
                                 )                    Case No. 19-41489 (ESS)
 ARMSTEAD RISK MANAGEMENT, INC., )
                                 )
               Debtors.          )
                                 )
                                 )

       461 MYRTLE AVENUE FUNDING LLC’S SECOND AMENDED PLAN OF
                            LIQUIDATION


                                       INTRODUCTION

        461 Myrtle Avenue Funding LLC (“Myrtle Funding” or the “Plan Proponent”), a secured
creditor of Armstead Risk Management, Inc., the debtor and debtor in possession in this Chapter
11 Case (the “Debtor”), hereby proposes the following amended Plan of Liquidation (the “Plan”)
for the resolution of outstanding Claims and Interests pursuant to section 1121(a) of the
Bankruptcy Code. Reference is made to the amended Disclosure Statement dated October 1,
2019 (the “Disclosure Statement “) filed by Myrtle Funding in connection with the Plan. The
Disclosure Statement should be reviewed in connection with voting on the Plan.

                                           ARTICLE I

                            Definitions, Rules of Interpretation,
                          Computation of Time and Governing Law

   A. Scope of Definitions; Rules of Construction

    For purposes of the Plan, except as expressly provided or unless the context otherwise
requires, all capitalized terms not otherwise defined shall have the meanings ascribed to them in
the Introduction, Article I or elsewhere in the Plan. Any term used in the Plan that is not defined
herein or in the Auction Sale Procedures, but is defined in the Bankruptcy Code or the
                                                 1
     Case 1-19-41489-ess        Doc 57     Filed 12/30/19     Entered 12/30/19 11:00:26




Bankruptcy Rules, shall have the meaning ascribed to that term in the Bankruptcy Code or the
Bankruptcy Rules. Whenever the context requires, such terms shall include the plural as well as
the singular number, the masculine gender shall include the feminine, and the feminine gender
shall include the masculine.

   B. Definitions

        1.1     “Administrative Expense Claim” means any cost or expense of administration of
the Chapter 11 case allowed under Section 503(b) of the Bankruptcy Code, including without
limitation, any actual and necessary expenses of operating the business of the Debtor, and all
allowances of compensation or reimbursement of expenses for legal or other professional
services to the extent allowed by the Bankruptcy Court under Sections 327, 330, 331 and 503 of
the Bankruptcy Code and all fees and charges assessed against the Debtor’s estate pursuant to
Section 1930 of Title 28 of the United States Code, including those in connection with the
Auction and Sale of the Property.

      1.2    “Allowed Administrative Claim” means all or that portion of any Administrative
Expense Claim which is an Allowed Claim.

        1.3     “Allowed Claim” means “Allowed Claim” means any Claim or portion of a Claim
( a) which is scheduled by the Debtor pursuant to Sections 521(a)(1) and l106(a)(2) of the
Bankruptcy Code (other than a Disputed Claim); or (b) proof of which had been timely filed with
the Bankruptcy Court pursuant to Section 50l(a) of the Bankruptcy Code or on or before the date
designated to the Court as the last date for filing Proofs of Claim , and with respect to which no
objection to the allowance thereof has been interposed within the applicable period of limitation
fixed by the Bankruptcy Code, Bankruptcy Rules or by an Order of the Court; or which, after
objection thereto , has been allowed in whole or in part by a Final Order.

         1.4    “Allowed Myrtle Funding Secured Claim” means the Allowed Claim held by
Myrtle Funding against the Debtor in the amount of $3,795,916.27 as of the Filing Date, plus
postpetition interest in the amount of $220,000 as of October 31, 2019 (232 post-Filing Date
days multiplied by the asserted amount of approximately $942/day interest), plus postpetition
legal fees in the amount of approximately $7,500 pursuant to section 506(b) of the Bankruptcy
Code for a total estimated prepetition secured claim of approximately $4,023,816.27 and, subject
to the limitations set forth in section 506(a)(l) of the Bankruptcy Code secured by, among other
things, a duly recorded first priority Lien on the Property.

       1.5    “Allowed Myrtle Funding 503(b) Claim” means the Allowed Claim held by
Myrtle Funding against the estate on account of advances, protective payments, legal fees and
expenses awarded and allowed by the Court pursuant to a properly filed substantial contribution
motion pursuant to section 503 of the Bankruptcy Code, which claim is estimated to be in the
amount of approximately $25,000.

       1.6    “Allowed Receiver Secured Claim” means Claim No. 8 in the secured amount of
approximately $47,000 filed by the state court receiver Gregory LaSpina, Esq. in the state court
foreclosure matter pending in New York State Supreme Court for Kings County, Index No.
510329/2017, including but not limited to any legal fees and costs of his counsel in this Chapter
11 Case.
                                                2
     Case 1-19-41489-ess         Doc 57     Filed 12/30/19     Entered 12/30/19 11:00:26




      1.7      “Allowed CC 86th Street LLC Secured Claim” means that certain recorded
judgment from New York State Supreme Court for Kings County, Index No. 651537/2017, held
by CC 86th Street LLC against the Debtor in the face amount of $116,387.09 as of 11-27-17,
which with interest now totals approximately $140,000.

        1.8     “Assumed Tenant Leases” shall mean any and all valid leases, to the extent such
lease or leases have not been rejected by a Final Order of this Court, of any tenant, including any
antenna leases, with respect to the Property which leases shall be deemed assumed and assigned
as part of the sale of the Property, which such sale shall be subject to such leases to the extent
they exist.

       1.9     “Auction” means the auction for the sale of the Property.

        1.10 “Avoidance Actions” means any and all Causes of Action of a trustee and debtor-
in-possession under the Bankruptcy Code, including, without limitation, under sections 544, 545,
547, 548, 549 and 550 of the Bankruptcy Code, against any other entity arising before or after
the Effective Date that have not been fully resolved or disposed of prior to the Effective Date,
whether or not such Claims or Causes of Action are specifically identified in the Disclosure
Statement accompanying the Plan and whether or not litigation with respect to same has been
commenced prior to the Effective Date.

       1.11 “Ballot” means the voting form distributed to Holders of Claims or Interests in
Classes that are Impaired and entitled to vote on the Plan for the purpose of indicating
acceptance or rejection of the Plan.

        1.12 “Ballot Date” means the date set by the Bankruptcy Court for receipt of Ballots
indicating acceptance or rejection of the Plan.

        1.13 “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. § 101 et
seq., and all amendments thereto.

        1.14 “Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of New York, located at 271-C Cadman Plaza East, Brooklyn, NY 11201-1800, having
jurisdiction over the Chapter 11 Case, or any such other court as may hereafter exercise primary
jurisdiction over the Chapter 11 Case.

         1.15    “Bar Date” means September 26, 2019 for all Creditors including governmental
units as the final date established by the Bankruptcy Court pursuant to Bankruptcy Rule 3003(c),
for filing timely proofs of Claim arising prior to the Filing Date.

        1.16 “Broker” means MYC & Associates, or such other broker that the Plan
Administrator may choose at any time after the Effective Date in its sole discretion to render all
services in connection with the marketing and sale of Property including brokerage, liquidation,
valuation and appraisal in connections with same, which Broker shall be entitled to receive a
commission, fee or other sum in connection with the marketing and sale of the Property.


                                                 3
     Case 1-19-41489-ess         Doc 57     Filed 12/30/19     Entered 12/30/19 11:00:26




        1.17 “Business Day” means any day other than a Saturday, Sunday or “legal holiday”
as defined in Bankruptcy Rule 9006(a).

       1.18 “Cash” means cash and cash equivalents, including but not limited to bank
deposits, checks, and other similar items in each case denominated in United States dollars.

        1.19 “Cash Collateral” means, from and after the Filing Date, all present and future
rents, cash, funds, revenue, income or other payments for the use and occupancy by any tenants
residing in or exercising possession or control over the Property or any portion thereof, including
without limitation antenna lease payments, and includes the proceeds, products, offspring, or
other profits thereof.

        1.20 “Causes of Action” means any and all actions, causes of action, suits, debts, rights
to payment and claims under any insurance policies, whether known or unknown, reduced to
judgment, not reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, un-
matured, disputed, undisputed, secured, unsecured and whether asserted or assertable directly or
derivatively, in law, equity or otherwise, including without limitation, Avoidance Actions, the
proceeds of which shall be held by the Plan Administrator in a segregated account pending
Distribution.

      1.21 “Chapter 11 Case” means the Debtor’s case under Chapter 11 of the Bankruptcy
Code currently pending before the Bankruptcy Court under case caption styled In re: Armstead
Risk Management, Inc., Case No. 19-41489 (ESS).

      1.22 “Claim” means a claim against the Debtor, whether or not asserted, known or
unknown, as such term is defined in section 101(5) of the Bankruptcy Code.

       1.23    “Claimant” means the holder of a Claim or Interest.

        1.24 “Class” means a group of Claims or Interests which are substantially similar in
nature and are grouped together for similar treatment pursuant to the Plan.

        1.25 “Closing” means the closing of the sale of the Property to the Successful Bidder
or, as applicable, the Back-up Bidder (in each case as defined in the Auction Sale Procedures), at
which point title to the Property will be transferred in accordance with the terms contained
herein, in the Auction Sale Procedures, and in the Confirmation Order. The Closing, unless
ordered otherwise by the Bankruptcy Court or as set forth in the Auction Sale Procedures, shall
take place on the Closing Date.

        1.26 “Closing Date” means the date of the Closing or the Back-up Closing Date, which
shall take place within thirty calendar days following the Auction, or such later date as may be
agreed to in writing by the Plan Administrator, or as established pursuant to the Auction Sale
Procedures or order of the Bankruptcy Court, with TIME BEING OF THE ESSENCE AS TO
THE OBLIGATION TO CLOSE ON SUCH DATE AND TO PAY THE BALANCE OF THE
PURCHASE PRICE AT THE CLOSING.



                                                 4
      Case 1-19-41489-ess         Doc 57     Filed 12/30/19     Entered 12/30/19 11:00:26




        1.27 “Conditions Precedent to the Effective Date” means all of the conditions set forth
in Article XIII of the Plan which must be satisfied or waive, if subject to waiver, prior to the
Effective Date.

       1.28     “Confirmation Date” means the date upon which the Confirmation Order is
entered on the docket maintained by the Clerk of the Bankruptcy Court with respect to the
Chapter 11 Case.

       1.29 “Confirmation Order” means the order entered by the Bankruptcy Court
confirming the Plan under section 1129 of the Bankruptcy Code.

        1.30 “Confirmation Hearing” means the date of the hearing to be conducted by the
Bankruptcy Court to consider confirmation of the Plan (as such date may be adjourned from time
to time).

       1.31     “Consummation” means the accomplishment or waiver, if subject to waiver, of
the conditions precedent to consummation identified at Article XIII of the Plan.

         1.32     “Credit Bid” means the $4,023,816 opening credit bid by Myrtle Funding to
acquire all of the Debtor’s right, title and interest to the Property at the Auction for no cash, by
crediting the amount of such bid against the amount of the Allowed Myrtle Funding Secured
Claim attributable to Myrtle Funding’s Lien against the Property, provided however, that if any
portion of Myrtle Funding’s Claim is not allowed, Myrtle Funding will make up the difference,
i.e., the disallowed portion of its Credit Bid, with a cash bid or Myrtle Funding may reduce its
Credit Bid to the Allowed amount of its Claim.

       1.33 “Creditor” means any Entity that is the Holder of a Claim arising on or before the
Filing Date or under sections 502(g), 502(h) or 502(i) of the Bankruptcy Code.

        1.34 “Creditor Fund” shall mean the amount of (a) $25,000 to be funded by Myrtle
Funding if Myrtle Funding is the Successful Bidder or (b) $5,000 to be funded by Myrtle
Funding if the Successful Bidder is a Cash bidder and there are insufficient Sales Proceeds to
pay (i) all unclassified Claims in full, (ii) the Allowed Myrtle Funding Secured Claim, including
Allowed Myrtle Funding 503(b) Claim, (iii) all Priority Allowed Claims in full, and (iv) have at
least $5,000 remaining from the Sales Proceeds for General Unsecured Creditors, including any
Allowed unsecured portions of any secured claims.

       1.35 “Debtor” means Armstead Risk Management, Inc., the debtor and debtor-in-
possession in this Chapter 11 Case.

        1.36 “Debtor’s Counsel” means Courtney Davy, Esq., 305 Broadway, Suite 1400, New
York, NY 10007, who as of August 9, 2019, has been retained by Order of the Bankruptcy Court
to serve as counsel to the Debtor in this Chapter 11 Case [Docket No. 40].

       1.37 “Disclosure Statement” means the document filed with the Bankruptcy Court by
Myrtle Funding in connection with the Plan and the Chapter 11 Case pursuant to section 1125 of
the Bankruptcy Code and approved by order of the Bankruptcy Court as containing “adequate
information” as that term is defined at section 1125(a)(1) of the Bankruptcy Code, and any
                                                 5
     Case 1-19-41489-ess        Doc 57     Filed 12/30/19    Entered 12/30/19 11:00:26




exhibits annexed thereto and any documents delivered or filed in connection therewith, as the
same may be amended or modified from time to time by any duly authorized or allowed
amendment or modification.

        1.38 “Disputed Claim” means any Claim designated as disputed, contingent or
unliquidated on the Schedules and/or any Claim against which an objection to the allowance
thereof has been interposed, which objection has not been determined by order of the Bankruptcy
Court or such other court having jurisdiction over the matter.

       1.39 “Disputed Claims Reserve” means the reserve to be established for Disputed
Claims in accordance with the terms hereof, which reserve shall be established by the Plan
Administrator as soon as practicable after of the Effective Date.

       1.40   “Distribution” means a distribution of Cash pursuant to the Plan.

        1.41 “Distribution Date” shall mean the ten (10) Business Days following the Closing
Date, if applicable, and such other dates occurring as soon thereafter as reasonably practicable
after the Closing when Distributions under the Plan shall commence, without further Bankruptcy
Court Order, and thereafter shall mean such other dates on which Distributions are made to
Holders of Allowed Claims and Interests in accordance with the terms hereof.

       1.42 “Effective Date” means the date that the Confirmation Order becomes a Final
Order and all Conditions Precedent to the Effective Date have been satisfied or waived.

       1.43   “Entity” is defined as set forth in Section 101(15) of the Bankruptcy Code.

        1.44 “Estate” means the collective estate created in Debtor’s Chapter 11 Case pursuant
to section 541 of the Bankruptcy Code.

      1.45 “Filing Date” means March 14, 2019, the date on which the Chapter 11 Case was
commenced by the filing of a voluntary petition for relief under Chapter 11 of the Bankruptcy
Code by the Debtor.

       1.46 “Final Decree” means the order to be entered by the Bankruptcy Court closing the
Chapter 11 Case in accordance with section 350(a) of the Bankruptcy Code and Bankruptcy Rule
3022.

        1.47 “Final Order” means an order or judgment as to which order or judgment (or any
revision, modification or amendment thereof) (a) the time to appeal has expired and as to which
no appeal has been filed, or (b) an order or judgment which has been appealed, has been affirmed
on appeal and as to which appeal the time for further appeal has expired.

        1.48 “General Unsecured Claim” means any Claim which does not qualify as an
Administrative Expense Claim, Priority Tax Claim, Priority Claim, Allowed Myrtle Funding
Secured Claim, Allowed Myrtle Funding 503(b) Claim, or Allowed Secured Claim held by any
other claimholder, and which is not an Interest.

       1.49   “Holder” means any Entity that holds a Claim or Interest.
                                              6
        Case 1-19-41489-ess      Doc 57     Filed 12/30/19     Entered 12/30/19 11:00:26




      1.50     “Impaired”, when used with respect to any Claim, Interest or Class, has the same
meaning as that contained in section 1124 of the Bankruptcy Code.

      1.51 “Insider” shall have the meaning given to such term in section 101(31) of the
Bankruptcy Code.

       1.52 “Interest” means any equity interest in the Debtor as defined in Section 101(16) of
the Bankruptcy Code.

        1.53 “Lien” means with respect to an asset or interest of the Debtor, including with
respect to the Property and Cash Collateral, any mortgage, lien, pledge, charge, encumbrance or
other security interest of any kind affecting such asset.

        1.54 “Myrtle Funding Cash Collateral” means all Cash Collateral generated from and
after the Filing Date in connection the Property.

        1.55 “Opening Credit Bid” means the initial opening Credit Bid by Myrtle Funding
with respect to the Property in the amount of $4,023,816, which bid is subject to the terms of
section 1.30 above with respect to any disallowed portion of Myrtle Funding’s Claim.

         1.56   “Person” shall have the meaning set forth in section 101(41) of the Bankruptcy
Code.

        1.57 “Plan Administrator” means Myrtle Funding in its capacity as administrator of the
Plan (as amended).

        1.58 “Post-Confirmation Estate” shall mean the post Confirmation Date estate of the
Debtor comprised of (a) the Post-Confirmation Estate Assets including but not limited to the
Property including the real property, bank accounts, and rents and proceeds from the Property
(b) such additional or different corpus, assets or investments, if any, as the Debtor or the Post-
Confirmation Debtor may from time to time acquire and/or hold and administer under the
provisions of the Plan and (c) without limitation, any and all dividends, rents, royalties, income,
proceeds, and other receipts of, from or attributable to the foregoing all of which vests in the
Plan Administrator as of entry of the Confirmation Order.

         1.59   “Post-Confirmation Debtor” means the Debtor from and after the Confirmation
Date.

        1.60 “Priority Claim” means any Claim, other than a claim by the Office of the United
States Trustee, a Priority Tax Claim or an Administrative Expense Claim, which is entitled to
priority treatment under section 507(a) of the Bankruptcy Code.

       1.61 “Priority Tax Claim” means any Claim which is entitled to priority treatment
under section 507(a)(8) of the Bankruptcy Code.

       1.62 “Professional Fees” means any claim for compensation and/or reimbursement of
expenses under sections 330, 331 of the Bankruptcy Code by any Professionals which must be
                                              7
     Case 1-19-41489-ess         Doc 57     Filed 12/30/19     Entered 12/30/19 11:00:26




applied for in accordance with the Bankruptcy Code and the Plan and must be allowed by the
Bankruptcy Court before payment thereof may be made.

      1.63 “Professionals” shall have the meaning ascribed in Section 327(a) of the
Bankruptcy Code in this Chapter 11 Case.

        1.64    “Property” means the Debtor’s two adjoining multifamily, mixed use real
properties located at 459-461 Myrtle Avenue, Brooklyn, NY 11205 [Block 1889, Lots 89 and
90] including all other assets of any kind assets including but not limited to valid leases to which
the Debtor or its designee or agent was party as of the Filing Date or became party subsequent to
the Filing Date, and further including without limitation, any and all of the rents, accounts
receivable, deposits, furniture, fixtures, goods, equipment, inventory, royalties, issues, profits,
revenue, income, general intangibles, leases, licenses, tenancies, Cash, Causes of Action,
products, books and records and all other personal property of any kind or description owned by
the Debtor or attributable to such Property, except however, Property does not include
Avoidance Actions.

        1.65 “Pro Rata” means proportionally, so that the ratio of the amount of consideration
distributed on account of a particular Allowed Claim to the Allowed Amount of the Claim is the
same as the ratio of the amount of consideration distributed on account of all Allowed Claims of
the Class in which the particular Claim is included to the aggregate amount of the Allowed
Claims of the Class.

       1.66 “Rejection Damage Claim” means any Claim arising from the rejection of any
executory contract or unexpired lease in accordance with Article VIII of the Plan.

        1.67 “Rejection Damages Bar Date” means the date that is the later of (a) the first
Business Day that is at least thirty (30) calendar days after entry of the order authorizing the
rejection of the respective executory contract or unexpired lease; or (b) such date as the Court
may fix in the Confirmation Order or in such applicable order authorizing such rejection.

      1.68 “Related Documents” means the Plan and any documents necessary to
consummate the transactions contemplated by the Plan.

       1.69 “Sale Procedures” means those bidding procedures annexed hereto as Exhibit
“A”, which are incorporated herein by reference and approved as part of the Plan which shall
govern the conduct of the Auction, the qualification of bidders to bid at the Auction and other
matters related thereto.

       1.70    “Sales Proceeds” means the cash proceeds of a sale of the Property.

       1.71 “Schedules” means the schedules of assets and liabilities in accordance with
Bankruptcy Rule 1007(b), filed by the Debtor with the Bankruptcy Court (as same may have
been or may be amended from time to time in accordance with Bankruptcy Rule 1009).

        1.72 “Secured Claim” means a claim that is either secured by a Lien on any property in
which a Debtor has an interest pursuant to sections 506 or 1111(b) of the Bankruptcy Code or
subject to setoff under section 553 of the Bankruptcy Code.
                                                 8
      Case 1-19-41489-ess        Doc 57     Filed 12/30/19      Entered 12/30/19 11:00:26




   C. Rules of Interpretation

        For purposes of the Plan (1) any reference in the Plan to a contract, instrument, release, or
other agreement or document being in a particular form or on particular terms and conditions
means that such document shall be substantially in such form or substantially on such terms and
conditions, (2) any reference in the Plan to an existing document or exhibit filed or to be filed
means such document or exhibit as it may have been or may be amended, modified or
supplemented, (3) unless otherwise specified, all references in the Plan to Sections, Articles,
Schedules and Exhibits are references to Sections, Articles, Schedules and Exhibits of or to the
Plan, (4) the words “herein” and “hereto” refer to the Plan in its entirety rather than to a
particular portion of the Plan, (5) captions and headings to Articles and Sections are inserted for
convenience of reference only and are not intended to be a part of or to affect the interpretation
of the Plan, and (6) the rules of construction set forth in section 102 of the Bankruptcy Code and
in the Bankruptcy Rules shall apply.

   D. Computation of Time

   In computing any period of time prescribed or allowed by the Plan, the provisions of
Bankruptcy Rule 9006(a) shall apply.

   E. Governing Law

   Except to the extent that the Bankruptcy Code or Bankruptcy Rules are applicable, the rights
and obligations arising under the Plan shall be governed by, and construed and enforced in
accordance with the laws of, the State of New York, without giving effect to its conflicts of law
provisions or choice of law rules.


                                        ARTICLE II
                          Treatment of United States Trustee Claims

       United States Trustee Claims: All outstanding quarterly fees owed to the Office of the
United States Trustee shall be paid in full on the Distribution Date from the Sales Proceeds, plus
available Cash, plus recoveries from Causes of Action or, if Myrtle Funding is the Successful
Bidder, from Myrtle Funding, from available Cash and from recoveries from Causes of Action.
The United States Trustee Claims are expected to be approximately $45,000 - $50,000 as of the
Closing.

                                       ARTICLE III
                 Treatment of Unclassified Administrative and Priority Tax Claims

       Administrative Expense Claims. Administrative Expense Claims are not classified under
the Plan in accordance with section 1123(a)(1) of the Bankruptcy Code. On the Distribution
Date, each Allowed Administrative Expense Claim shall be paid in full in Cash from the Sales
Proceeds of the sale of the Property or, if Myrtle Funding is the Successful Bidder, from Myrtle
Funding, from available Cash and from recoveries from Causes of Action. The Administrative
Expense Claims include all claims against the Debtor for any costs or expenses of the Chapter 11
                                                  9
      Case 1-19-41489-ess        Doc 57     Filed 12/30/19      Entered 12/30/19 11:00:26




Case allowed under Section 503(b) of the Bankruptcy Code, including all actual and necessary
expenses for preservation of the Debtor’s estate, operation of the Debtor and the Debtor’s
allowed attorney’s fees. Based on a review of the Official Bankruptcy Form B2030 filed by the
Debtor’s attorney, such attorney has received half of a $5,000 retainer for this representation
leaving $2,500 of the retainer still due and owing and he asserts a rate of $300 per hour. Based
upon an examination of the Court’s Docket, the Debtor’s counsel’s retention application was
filed and was approved by the Court. The Debtor has made minimal other filings and has not
filed a sale motion, plan of reorganization or liquation, disclosure statement, motion to use cash
collateral, motion to retain an accountant, a motion to retain a broker, or a motion to obtain
postpetition financing. Accordingly, fees for Debtor’s attorney should not be more than
$10,000.00. Once retained by a Final Order, Debtor’s attorney shall file a fee application for
fees and costs subject to-approval of the Bankruptcy Court. The Plan Proponent reserves the
right to object to the Debtor’s Attorney’s fees if they exceed $10,000.00. Myrtle Funding
intends to assert its Myrtle Funding Allowed 503(b) Claim in the estimated amount of
approximately $25,000. To the extent Allowed, such claim would be an unclassified Allowed
Administrative Expense Claim. The Allowed Claim for the Debtor’s attorney’s fees and all
other Allowed Administrative Expense Claims shall be paid from the Sales Proceeds, from
available Cash, or from recoveries from Causes of Action or, if Myrtle Funding is the Successful
Bidder, from Myrtle Funding, from available Cash and from recoveries from Causes of Action.

        Each holder of an Administrative Expense Claim who seeks allowance of an
Administrative Expense Claim (a) that is not incurred in the ordinary course of the Debtor’s
business, which Claim should be paid in the ordinary course, (b) that is not allowed by a Final
Order, and that fails to timely and duly file a proof of its Administrative Expense Claim, or (c)
for Professional Fees that fails to timely and duly institute a request for a hearing thereon within
the time frame established by the Court at the Confirmation Hearing, as provided for in the Plan,
shall NOT be treated as a creditor with respect to such claim for the purposes of receiving any
distribution in connection with such Administrative Expense Claim. Except as otherwise
specified in the Plan or a Final Order of the Bankruptcy Court, the Allowed Amount of an
Administrative Expense Claim shall not include interest on such Claim from and after the Filing
Date.

       Priority Tax Claims. Priority Tax Claims are not classified under the Plan in accordance
with section 1123(a)(1) of the Bankruptcy Code. Each Holder of any Priority Tax Claim that is
an Allowed Claim, shall be paid in full in Cash on the Distribution Date from the Sales Proceeds,
from available Cash and from recoveries from Causes of Action or, if Myrtle Funding is the
Successful Bidder, from Myrtle Funding, from available Cash and from recoveries from Causes
of Action. Based on a review of the public records and the Claims Register in this case, there
appear to be approximately $30,000 in priority tax claims including Claims by the Internal
Revenue Service, NYC real estate taxes, water and sewer charges, and NYC Oath charges.

                                          ARTICLE IV
                             Classification of Claims and Interests

        4.1    Designation of Classes Pursuant to Sections 1122 and 1123(a)(1) of the
Bankruptcy Code. Set forth at Section 4.3 below is the designation of Classes of Claims and
Interests. U.S. Trustee Claims, Administrative Expense Claims, and Priority Tax Claims of the

                                                 10
     Case 1-19-41489-ess         Doc 57     Filed 12/30/19     Entered 12/30/19 11:00:26




kinds specified in sections 507(a)(1) and 507(a)(8) of the Bankruptcy Code (set forth in Articles
II and III above) have not been classified and are excluded from classification in accordance with
section 1123(a)(1) of the Bankruptcy Code.

        4.2      Allowed Amount in a Particular Class. An Allowed Claim is part of a particular
Class only to the extent of the amount that the Allowed Claim qualifies for treatment within that
Class and is in a different Class to the extent that the remaining amount of the Allowed Claim
qualifies for treatment within that different Class.

       4.3     Classes. All Allowed Claims shall be divided into the following Classes, which
Classes shall be mutually exclusive:

       (a) Class 1. Class 1 consists of all other Priority Claims.

       (b) Class 2.   Class 2 consists of the Myrtle Funding Secured Claim.

       (c) Class 3.   Class 3 consists of the Receiver Secured Claim.

       (d) Class 3(b). Class 3(b) consists of the CC 86th Street LLC Secured Claim.

       (e) Class 4.   Class 4 consists of all General Unsecured Claims.

       (f) Class 5.   Class 5 consists of all Interests.


                                       ARTICLE V
                              Treatment of Claims and Interests

       5.1     Class 1: Allowed Priority Claims

                 Treatment - Class 1 consists of the Allowed Priority Claims. As of the date
hereof, there were no non-tax Priority Claims scheduled by the Debtor and no such claims have
been filed as of the Bar Date. To the extent such Claims exist and become Allowed Claims, they
shall be paid Pro Rata up to in full from the Sales Proceeds, from available Cash and from
recoveries from Causes of Action held on the Distribution Date, if any, or, if Myrtle Funding is
the Successful Bidder, from Myrtle Funding up to the amount of the Creditor Fund, from
available Cash and from recoveries from Causes of Action held on the Distribution Date, if any.
If there is insufficient Cash from Sales Proceeds to make a distribution to Class 1 Claims, to the
extent they exist, and Myrtle Funding is the Successful Bidder, then Myrtle Funding shall fund
the Creditor Fund with $5,000 for Pro Rata Distributions to Class 1 and then to Classes 3 and 4
Pro Rata. The Plan Proponent does not believe there are or will be any Class 1 Priority Claims.
The Plan Proponent is not aware of any Causes of Action. To the extent Causes of Action exist
on behalf of the estate, the Confirmation Order will provide that the Plan Administrator shall be
authorized to prosecute same on behalf of holders of Claims in Classes 1, 3, 3(b), 4, and 5. The
holder of any Priority Claim, to the extent it is an Allowed Claim, shall be entitled to a Pro Rata
distribution from any Causes of Action up to payment in full.


                                                 11
      Case 1-19-41489-ess         Doc 57     Filed 12/30/19      Entered 12/30/19 11:00:26




               Full Settlement - The treatment and consideration to be received by Allowed
Priority Claims shall be, subject to the terms hereof, in full settlement and final satisfaction of
such Claims against the Debtor.
               Class 1 is Impaired under the Plan and is entitled to vote.

       5.2     Class 2: Allowed Myrtle Funding Secured Claim

                 Treatment - Class 2 consists of the Allowed Myrtle Funding Secured Claim
against the Debtor in the amount of $3,795,916.27 as of the Filing Date, plus postpetition interest
in the amount of approximately $220,000.00 as of October 31, 2019, plus postpetition legal fees
in the amount of approximately $7,500 pursuant to section 506(b) of the Bankruptcy Code for a
total estimated secured Claim of approximately $4,023,816 and, subject to the limitations set
forth in section 506(a)(l) of the Bankruptcy Code, secured by, among other things, a duly
recorded first priority Lien on the Property. Myrtle Funding shall file its motion to allow its
Myrtle Funding 503(b) Claim with the Court for the relevant postpetition legal fees and costs
within three (3) Business Days of the Effective Date.
                 Myrtle Funding shall act as the stalking horse bidder with no right to a break-up
fee and such stalking horse bid shall be in the amount of the Opening Credit Bid. If Myrtle
Funding is the Successful Bidder at an Auction and the Property is transferred to Myrtle Funding
pursuant only to its Credit Bid, Myrtle Funding shall take title to the Property subject to any
valid leases therein in full satisfaction of its pre- and postpetition claims against the Debtor and
the Debtor’s estate. In that case, Myrtle Funding shall pay in full, in Cash, on the Distribution
Date, the Allowed Claims in Articles II and III herein and such amount shall be paid directly
from Cash held on the Distribution Date, if any, or if none from Myrtle Funding and from
recoveries from Causes of Action. Further, if Myrtle Funding is the Successful Bidder and there
is insufficient Cash or recoveries from Causes of Action to pay the Allowed Claims in Classes 1,
3 and 4 in full, Myrtle Funding shall fund in Cash no later than the Distribution Date the $25,000
Creditor Fund, plus available Cash and recoveries from Causes of Action, which Fund shall be
held by the Plan Administrator in a segregated bank account for funding Claims in Classes 1 and
3, 3(b) and 4. In the event the Successful Bidder is a Cash bidder or the Property is otherwise
sold for Cash at the Auction, Myrtle Funding shall be paid as set forth immediately below.
                 Any objection to the Myrtle Funding Secured Claim, including any Myrtle
Funding 503(b) Claim filed by Myrtle Funding, shall be filed with the Court no later than 5:00
PM, three (3) business days prior to Closing, which Closing shall take place on no less than ten
(10) calendar days written notice, or by such other objection deadline that may be established on
notice to affected parties. In the event that there is no timely objection to Myrtle Funding’s
Claims, and if the Myrtle Funding is not the Successful Bidder, then Myrtle Funding shall be
paid at the Closing the prepetition amount of $3,795,916.27, plus the amounts due on account of
post-petition interest and legal fees due to Myrtle Funding pursuant to section 506(b) of the
Bankruptcy Code, plus the Allowed Myrtle Funding 503(b) Claim, in the total estimated amount
as of October 31, 2019 of $4,048,816.27 if there are no objections thereto. In the event there is a
timely filed objection to the Myrtle Funding Secured Claim or to the Myrtle Funding 503(b)
Claim, then funds in an amount equal to the Disputed Amount shall be placed in the Disputed
Claim Reserve to be held by Plan Administrator’s attorney, Ravert PLLC, in its attorney escrow
account and shall only be distributed in accordance with Article X of the Plan.
                 Full Settlement - The treatment and consideration to be received by Myrtle
Funding shall be, subject to the terms hereof, in full settlement and final satisfaction of all of its
Claims against the Debtor.
                                                    12
      Case 1-19-41489-ess        Doc 57     Filed 12/30/19      Entered 12/30/19 11:00:26




               Class 2 is Impaired under the Plan and is entitled to vote.

       5.3     Class 3: Allowed Receiver Secured Claim.

                 Treatment - Class 3 consists of the Allowed Claim of Gregory LaSpina, Esq., in
his capacity as state court receiver (the “Receiver”), which is in the amount of $47,000, which is
filed as a secured claim against the Property and proceeds thereof.
                 In the event Myrtle Funding is the Successful Bidder and the Property is
transferred to Myrtle Funding pursuant only to its Credit Bid only, then there will be no cash
Sales Proceeds above the Allowed Myrtle Funding Secured Claim thereby rendering the
Receiver Claim unsecured to the extent that there is no available Cash on hand. In that event, if
there is insufficient Cash, plus recoveries from Causes of Action, Myrtle Funding will fund the
Creditor Fund in the amount of $25,000, and the Fund, plus available Cash and recoveries from
Causes of Action will be the source of payment of the Receiver claim Pro Rata up to in full from
available Cash and then from the Creditor Fund and recoveries of Causes of Action Pro Rata
with Classes 3(b) and 4 after payment of Class 1 Claims, if any. To the extent any portion of the
Allowed Claim of the Receiver remains unpaid after payment from the Cash, Creditor Fund, and
Causes of Action proceeds, the Receiver shall be paid in full by Myrtle Funding consistent with
the Receiver’s state law rights.
                 In the event that the Successful Bidder is a Cash bidder, then from the Sales
Proceeds, available Cash and from recoveries from Causes of Action held on the Distribution
Date, if any, after payment in full of the unclassified Allowed Claims in Articles II and III above,
and payment of the Allowed Myrtle Funding Secured Claim and the Allowed Myrtle Funding 503(b)
Claim, then to the extent the Receiver Claim is an Allowed Secured Claim, the Receiver shall be
paid in full up to its Allowed Secured Claim from the Sales Proceeds and from available Cash
first, and then Pro Rata with Classes 3(b) and 4 from recoveries from Causes of Action after
payment of Allowed Class 1 Claims in full to the extent held on the Distribution Date. If there
are insufficient cash Sales Proceeds to pay the Receiver Allowed Secured Claim in full from the
Sales Proceeds, from available Cash and from recoveries from Causes of Action, then Myrtle
Funding shall fund the Creditor Fund with $5,000, plus available Cash and recoveries from
Causes of Action for Class 1 Claims and then Pro Rata to unsecured creditors. If there is
insufficient Cash to pay all of the Allowed Receiver Secured Claim from the $5,000 Creditor
Fund and the Causes of Action, then Myrtle Funding shall pay any unpaid portion of the
Receiver Claim in full consistent with the Receiver’s state law rights in connection with the
receivership. The Plan Proponent is not aware of any Causes of Action. To the extent Causes of
Action exist on behalf of the estate, the Confirmation Order will provide that the Plan
Administrator shall be authorized to prosecute same on behalf of holders of Claims in Classes 1,
3, 3(b), 4, and 5. The holder of the Receiver Claim, to the extent it is an Allowed Claim, shall be
entitled to a Pro Rata distribution from any Causes of Action up to payment in full.
                 Full Settlement - The treatment and consideration to be received by the Receiver
shall be, subject to the terms hereof, in full settlement and final satisfaction of all of its Claims
against the Debtor.
                 Class 3 is Impaired under the Plan and is entitled to vote.




                                                 13
     Case 1-19-41489-ess         Doc 57     Filed 12/30/19     Entered 12/30/19 11:00:26




       5.4     Class 3(b): Allowed CC 86th Street LLC Secured Claim

                 Treatment – Class 3(b) consists Class 3 consists of the Allowed Secured Claim of
 CC 86th Street LLC (“CC 86”), which is in the amount of $140,000, which is a judgment
 recorded against the Debtor and therefore a lien against the Debtor’s real property.
                 In the event Myrtle Funding is the Successful Bidder and the Property is
transferred to Myrtle Funding pursuant only to its Credit Bid only, then there will be no cash
Sales Proceeds above the Allowed Myrtle Funding Secured Claim thereby rendering the CC 86
Claim unsecured. In that event, if there is insufficient Cash, plus recoveries from Causes of
Action to pay all unsecured claims in full, Myrtle Funding will fund the Creditor Fund in the
amount of $25,000, and that Fund, plus available Cash and recoveries from Causes of Action
will be the source of payment of the CC 86 claim Pro Rata up to in full from available Cash and
then from the Creditor Fund and recoveries of Causes of Action Pro Rata with Class 4 after
payment of Class 1 Claims, if any.
                 In the event that the Successful Bidder is a Cash bidder, then from the Sales
Proceeds, available Cash and from recoveries from Causes of Action held on the Distribution
Date, if any, after payment in full of the unclassified Allowed Claims in Articles II and III above,
and payment of the Allowed Myrtle Funding Secured Claim and the Allowed Myrtle Funding
503(b) Claim, then to the extent the CC 86 Claim is an Allowed Secured Claim, CC 86 shall be
paid in full up to its Allowed Secured Claim from the Sales Proceeds and from available Cash
first, and then Pro Rata with Class 4 from recoveries from Causes of Action after payment of
Allowed Class 1 Claims in full to the extent held on the Distribution Date. If there are
insufficient cash Sales Proceeds to pay the CC 86th Street LLC Allowed Secured Claim in full
from the Sales Proceeds, from available Cash and from recoveries from Causes of Action, then
Myrtle Funding shall fund the Creditor Fund with $5,000, plus available Cash and recoveries
from Causes of Action for Class 1 Claims and then Pro Rata to unsecured creditors. The Plan
Proponent is not aware of any Causes of Action. To the extent Causes of Action exist on behalf
of the estate, the Confirmation Order will provide that the Plan Administrator shall be authorized
to prosecute same on behalf of holders of Claims in Classes 1, 3, 3(b), 4, and 5. The holder of
the CC 86th Street Secured Claim, to the extent it is an Allowed Claim, shall be entitled to a Pro
Rata distribution from any Causes of Action up to payment in full.
                 Full Settlement - The treatment and consideration to be received by CC 86th Street
LLC shall be, subject to the terms hereof, in full settlement and final satisfaction of all of its
Claims against the Debtor.
                 Class 3(b) is Impaired under the Plan and is entitled to vote.

       5.5     Class 4: General Unsecured Claims

                Treatment - Class 4 consists of all Allowed General Unsecured Claims. The
Debtor scheduled no General Unsecured Claim and only one creditor filed a general unsecured
claim, Con Edison which filed an unsecured claim in the amount of $828.05.
                In the event Myrtle Funding is the Successful Bidder and the Property is
transferred to Myrtle Funding pursuant only to its Credit Bid, then Myrtle Funding shall fund the
Creditor Fund in the amount of $25,000, plus available Cash, and any recoveries from Causes of
Action held on the Distribution Date (if any) for payment of Allowed Class 1 Claims, up to in
full, and then Pro Rata to unsecured Claims Classes 3 and 4 up to payment in full of all Allowed
Claims in such Classes.

                                                14
      Case 1-19-41489-ess         Doc 57     Filed 12/30/19     Entered 12/30/19 11:00:26




                In the event that the Successful Bidder is a Cash bidder, then from the Sales
Proceeds, from available Cash and from recoveries from Causes of Action, after payment in full
on the Distribution Date of the unclassified Allowed Claims in Articles II and III above, and
payment of the Allowed Myrtle Funding Secured Claim and the Allowed Myrtle Funding 503(b)
Claim, then to the extent the Receivership Claim is an Allowed Secured Claim, the Receiver shall
be paid in full up to its Allowed Secured Claim from the Sales Proceeds and available Cash and
then Pro Rata with Class 4, after payment in full of Class 1 Claims, from recoveries from Causes
of Action. Allowed General Unsecured Claims shall then be paid up to in full on a Pro Rata
basis from the cash Sales Proceeds, available Cash and recoveries from Causes of Action and
Cash after payment in full of Classes 1 in full, and Classes 2 and 3 from Sales Proceeds and
available Cash. If there are insufficient cash Sales Proceeds and Cash to pay Class 3, the
Receivership Allowed Secured Claim in full, then, Myrtle Funding shall fund the Creditor Fund
in in the amount of $5,000, plus available Cash and from recoveries from Causes of Action for
payment of Allowed Class 1 Claims, up to in full, and then Pro Rata to the unsecured Allowed
Claims in Classes 3 and 4. The Plan Proponent is not aware of any Causes of Action. To the
extent Causes of Action exist on behalf of the estate, the Confirmation Order will provide that
the Plan Administrator shall be authorized to prosecute same on behalf of holders of Claims in
Classes 1, 3, 3(b), 4, and 5. The holder of the Class 4 Claim, to the extent it is an Allowed
Claim, shall be entitled to a Pro Rata distribution from any Causes of Action up to payment in
full.
                Full Settlement - The treatment and consideration to be received by the Class 4
General Unsecured Creditors shall be, subject to the terms hereof, in full settlement and final
satisfaction of all of their Claims against the Debtor.
                Class 4 is Impaired under the Plan and entitled to vote.

       5.6     Class 5: Interests

                Treatment - Class 5 consists of Allowed Interests in the Debtor. In the event
Myrtle Funding is the Successful Bidder and the Property is transferred to Myrtle Funding
pursuant only to its Credit Bid, then Myrtle Funding shall fund the Creditor Fund in the amount
of $25,000, plus available Cash and recoveries from Causes of Action for payment of all
Allowed Class 1 Claims, up to in full and the Pro Rata payment of Classes 3, 3(b) and 4 up to
payment in full of all Allowed Claims in such Classes. Class 5 Interests shall only receive a
distribution if Classes 1 – 4 are paid in full, subject to the terms hereof. Class 5 Interests shall
receive excess Sales Proceeds, available Cash and from recoveries from Causes of Action after
payment in full of all unclassified Claims set forth in Article II and III, and Classes 1, 2, 3, 3(b)
and 4 Claims are paid in full with interest at the Federal Judgment Rate or in the case of Class 2
at the default rate set forth in the underlying note and in the proof of claim.
                In the event that the Successful Bidder is a Cash bidder, then from the cash Sales
Proceeds, from available Cash and from recoveries from Causes of Action, after payment in full
on the Distribution Date of the unclassified Allowed Claims in Articles II and III above, and
payment of the Allowed Myrtle Funding Secured Claim and the Allowed Myrtle Funding 503(b)
Claim, then to the extent the Receiver Claim is an Allowed Secured Claim, the Receiver and CC
86th Street LLC shall be paid in full up to its Allowed Secured Claim from the Sales Proceeds
and from available Cash and, then Pro Rata with Class 4, after payment in full of Class 1 Claims
from recoveries from Causes of Action. If there are insufficient Sales Proceeds to pay the
Receiver and CC 86th Street LLC Allowed Secured Claims in full, then, Myrtle Funding shall
fund the Creditor Fund in in the amount of $5,000, plus available Cash and recoveries from
                                                   15
     Case 1-19-41489-ess         Doc 57     Filed 12/30/19     Entered 12/30/19 11:00:26




Causes of Action for payment of Allowed Class 1 Claims up to in full, and then Pro Rata to the
unsecured Allowed Claims of in Classes 3, 3(b) and 4. The Plan Proponent is not aware of any
Causes of Action. To the extent Causes of Action exist on behalf of the estate, the Confirmation
Order will provide that the Plan Administrator shall be authorized to prosecute same on behalf of
holders of Claims in Classes 1, 3, 3(b), 4 and 5. The holder of any Claims in Classes 1, 3, 3(b)
and 4, the extent they are Allowed Claims, shall be entitled to a Pro Rata distribution from any
Avoidance Action up to payment in full, and Class 5 shall not be entitled to any Distribution
unless and until Classes 1, 3, 3(b) and 4 and paid in full with interest at the Federal Judgment
Rate.
                Full Settlement – The treatment and consideration to be received by Holders of
Allowed Interests in Class 5 shall be, subject to the terms hereof, in full settlement and final
satisfaction of their respective Interests to the extent of the distributions provided for herein on
account of such Interests.
                Class 5 is an Impaired Class under the Plan and entitled to vote.


                                        ARTICLE VI
                           Identification of Classes of Claims and
                     Interests Impaired and Unimpaired Under the Plan

        6.1      Classes of Claims Impaired by the Plan and Entitled to Vote. Holders of Class 1,
2, 3, 3(b), 4, and 5 are Impaired and the Holders of Allowed Claims and Interests in such Classes
are entitled to vote to accept or reject the Plan.

        6.2     Acceptance by an Impaired Class of Claims. Consistent with section 1126(c) of
the Bankruptcy Code, and except as provided in section 1126(e) of the Bankruptcy Code, an
Impaired Class of Claims shall have accepted the Plan if the Plan is accepted by Holders of at
least two-thirds (2/3) in dollar amount and more than one-half (1/2) in number of the Allowed
Claims in such Class that have timely and properly voted to accept or reject the Plan.

       6.3    Class of Claims Unimpaired by this Plan is Conclusively Presumed to Accept this
Plan. Under section 1126(f) of the Bankruptcy Code, the Holders of Class 1 Claims and Class 3
Claims are conclusively presumed to accept this Plan, and the acceptances of Holders of such
Allowed Claims will not be solicited. There are no unimpaired Classes.

        6.4      Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code (“Cram
Down”). With respect to any Impaired Class that does not accept the Plan or is deemed to have
rejected the Plan pursuant to section 1126(f) of the Bankruptcy Code, Myrtle Funding intends to
request that the Bankruptcy Court “cram down” any such Class(es) and confirm the Plan in
accordance with section 1129(b) of the Bankruptcy Code.

                                       ARTICLE VII
                           Controversy with Respect to Impairment

       In the event of a controversy as to whether a Class of Claims or Interests is Impaired, the
Court shall, after notice and a hearing, determine such controversy.


                                                16
      Case 1-19-41489-ess           Doc 57     Filed 12/30/19       Entered 12/30/19 11:00:26




                                        ARTICLE VIII
                            Unexpired Leases and Executory Contracts

        8.1     Assumption and Rejection of Executory Contracts and Unexpired Leases. The
Property is occupied and subject to several leases including any antenna lease with T-Mobile,
Omnipoint or any other antenna lease. As of the Effective Date, any valid leases of any tenant
with respect to the Property shall be deemed assumed and assigned as part of the sale of the
Property and the sale shall be subject to such leases to the extent they exist (defined above as the
Assumed Tenant Leases). The Property is being sold as-is, where is with all faults including any
leases to the extent they exist. Any other leases rejected by order of the Bankruptcy Court shall
be deemed to have been rejected as of Confirmation. All Assumed Tenant Leases will be
deemed to be assumed and assigned to the Successful Bidder or Back-up Bidder, as the case may
be, as of the date of the Closing. The Confirmation Order will include provisions for the
assumption and assignment of the Assumed Tenant Leases.

        8.2     Bar Date for Rejection Damage Claims. Unless otherwise provided for by an
order of the Bankruptcy Court entered on or prior to the Confirmation Date, the Confirmation
Order shall provide that any Rejection Damage Claim for an executory contract or unexpired
lease rejected by the Debtor must be filed with the Bankruptcy Court on or before the Rejection
Damages Bar Date, with a copy thereof to (a) the Plan Proponent’s counsel, Ravert PLLC; (b)
counsel for the Debtor, Courtney Davy, Esq.; and (c) the United States Trustee for the Eastern
District of New York, U.S. Federal Office Building, 201 Varick Street, Room 1006, New York,
New York 10014. Any Entity that fails to file and serve its Rejection Damage Claim within the
time period set forth above shall be forever barred from asserting a Claim against the Debtor, the
Estate, Plan Administrator, the Post-Confirmation Estate or any Property or interests in Property
of the Debtor or the Post-Confirmation Estate. All Allowed Rejection Damage Claims shall be
classified as General Unsecured Claims (Class 4) under the Plan.

                                           ARTICLE IX
                                   Means for Effectuating the Plan
                                    Implementation of The Plan

         9.1     General. This Plan is a liquidating plan that contemplates the orderly liquidation of all
property of the Debtor’s estate and as such, the Plan does not entitle the Debtor to a discharge. All Claims
against the Debtor are addressed herein and are paid in whole or in part pursuant hereto. As of the date the
Confirmation Order becomes a Final Order, the Plan Administrator shall control for all purposes
all of the Debtor’s property including the Property, any and all bank accounts of the Debtor and
any other assets, and the Property shall be operated and managed by the Plan Administrator (or
such property manager he may retain) and such Property and funds shall be property of the Post-
Confirmation Estate. Myrtle Funding is deemed to consent to the use of any funds in the
Debtor’s bank accounts to the extent such funds are Myrtle Funding’s Cash Collateral. The Plan
Administrator or any such property manager that may be employed shall be authorized to
continue the usual and ordinary operations of the Property pending the Auction Sale and Closing
for the Property in accordance with the terms hereof, and to spend funds of the Post-
Confirmation Estate as may be necessary to carry out the terms of this Plan. The Plan
Administrator shall cause the Property to be sold at a public Auction in accordance with the
terms hereof, including the Auction Sale Procedures.

                                                    17
      Case 1-19-41489-ess          Doc 57     Filed 12/30/19      Entered 12/30/19 11:00:26




        9.2     Sale of the Property in Accordance With the Auction Sale Procedures.

              (a)    The Property shall be sold in accordance with the Auction Sale Procedures
(which are annexed hereto at Exhibit “A”) and the terms hereof, which shall govern all aspects of
the sale.

                  (b)     Myrtle Funding is deemed a Qualified Bidder with an initial bid in the
amount of the $4,023,816 which shall constitute the opening Credit Bid and such bid shall
constitute the opening bid at the Auction. As such amount is a credit bid, Myrtle Funding shall not be
entitled to a break-up fee unless it is a Cash bidder. Break-up fees not exceeding 3% of actual proven
expenses shall be permitted in the sole discretion of the Plan Administrator upon consultation with the
Broker but such break-up fees shall only be permitted where a bidder is a Cash bidder. To the extent any
portion of the Myrtle Funding Secured Claim is disallowed, Myrtle Funding shall make up the
disallowed portion in cash as part of its Opening Credit Bid or may reduce its Credit Bid to the
Allowed amount of its Claim.

                (c)      The Confirmation Order shall contain appropriate provisions, consistent
with section 1142(a) of the Bankruptcy Code, authorizing and directing the Debtor and Post-
Confirmation Debtor to the extent necessary and requested by the Plan Administrator to execute
or deliver or to join in the execution or delivery of any and all instruments required to effect a
transfer of the Property, including any assumed leases, and to perform any act, including the
satisfaction of any Lien, that is necessary for the consummation of the Plan and, pursuant to
section 1146 of the Bankruptcy Code, the issuance, transfer, or exchange of any security and the
making or delivery of any instrument of transfer in connection with or in furtherance of the Plan
shall not be subject to tax under any law imposing a stamp tax, real estate transfer tax, mortgage
recording tax or similar tax. The Plan Administrator shall be authorized and directed to carry out
the Debtor’s obligations in the event the Debtor or Post-Confirmation Debtor fails or refuses to
do so.

                (d)    Pending the Closing of the sale of the Property, from and after the
Effective Date, the Plan Administrator shall be authorized (i) to maintain and preserve the
Property, including but not limited to collecting rents and enforcing leases subject to the Property
continuing to be operated and managed by the Plan Administrator or a designated property
manager appointed by the Plan Administrator in accordance with the terms hereof; and (ii) to
take all necessary steps, and perform all necessary acts to consummate the terms and conditions
of the Plan.

               (e)      Notwithstanding anything contained herein or in the Auction Sale
Procedures to the contrary, any person or entity acquiring the Property at the Auction, shall
assume and be fully responsible and liable for evicting or otherwise removing any tenants,
subtenants or other persons renting, using or occupying any units therein to the extent such
tenants, subtenant, or other persons do not hold valid leases that have been assumed hereby,
including any of their personalty, from and after the date of the Closing.

               (f)     The Plan Administrator’s Authority. In accordance with the terms hereof,
the Plan Administrator is authorized to, among other things, execute and/or deliver and/or to join
in the execution and/or delivery of any and all instruments required to effect a transfer of the
                                                 18
      Case 1-19-41489-ess        Doc 57     Filed 12/30/19      Entered 12/30/19 11:00:26




Property through an Auction, without limitation, and to perform any act, including the
satisfaction of any Lien, that is necessary for the consummation of the Plan. The Plan
Administrator may, in its sole discretion after consultation with the Broker, and without further
order of the Bankruptcy Court, enter into a contract of sale with a stalking horse bidder if the
Plan Administrator and Broker reasonably believe that such stalking horse bid is beneficial to the
Auction process and the Plan Administrator may offer bid protections of up to 3% of the
purchase price in provable expenses in the event the stalking horse bidder is out bid.

         9.3    Transfer Taxes. The consummation of the Closing for the Property shall be
deemed a transfer under, pursuant to, in connection with and in furtherance of the Plan, and such
sale, transfer and delivery of any and all instruments of transfer, without limitation, in connection
therewith shall not be taxed under any Transfer Taxes, stamp tax, real estate transfer tax,
mortgage recording tax or similar tax and to the extent permitted by §1146(a) of the Bankruptcy
Code shall not be subject to any state, local, or federal law imposing sales tax. Such exemption
shall include any transfer of the Property and the Myrtle Funding Cash Collateral to Myrtle
Funding or its designee or to the Successful Bidder or purchaser if it is not Myrtle Funding.

        9.4      Transfer of Assets. At the Closing for the Property, the Plan Administrator shall
consummate the Closing and sale of the Property and such sale shall not be taxed under any law
imposing a stamp or similar tax as provided for in section 1146(a) of the Bankruptcy Code. The
purchaser, whether it Myrtle Funding, the Successful Bidder or, if applicable the Back-Up
Bidder, shall receive (a) title to the Property by a bargain and sale deed without covenants against
grantor’s acts executed by the Post-Confirmation Debtor (and if the Post-Confirmation Debtor
refuses, executed by the Plan Administrator on the Post-Confirmation Debtor’s behalf) for and
on behalf of the Post-Confirmation Debtor and its Estate to be recorded in the appropriate office
of the County Clerk or such other applicable recording offices and location(s) as may be
appropriate; (b) together with any and all New York State and other governmental transfer tax
returns; and (c) any and all affidavits, certificates and other documents which may be necessary
or are usual and customary to facilitate the transfer and recording of the deed to the Property
subject to the Bankruptcy Code section 1146(a) exemption, and to effectuate the transfer of the
Property. The Post-Confirmation Debtor, the Plan Administrator, Myrtle Funding, and the
Broker, do not make any representations or warranties whatsoever. The Property is being sold
pursuant to the Plan “AS IS”, “WHERE IS” in its condition on the Closing Date without any
representations, covenants, guarantees or warranties by the Plan Administrator, the Post-
Confirmation Estate, Plan Proponent or the Broker of any kind or nature whatsoever, and free
and clear of any Liens, claims or encumbrances of whatever kind or nature accrued through the
date of the Auction, except the Sale is subject to any and all valid leases, and any such Liens,
claims, or encumbrances, if any, shall attach to the Sales Proceeds, and remain subject to any
Liens, claims or encumbrances of whatever kind or nature thereafter accrued as of the date of the
Auction. Any such Liens, claims or encumbrances of whatever kind or nature accruing from and
after the Closing Date shall be the responsibility of the person or entity acquiring the Property at
the Closing, whether it be Myrtle Funding through a Credit Bid, or any other entity or person in
accordance with the terms of the Plan and Auction Sale Procedures.

       9.5     Cooperation of the Debtor’s Principals. The Post-Confirmation Debtor and its
authorized signatories shall, at all times, reasonably cooperate with the Plan Administrator and
the purchaser, Successful Bidder or Back-up Bidder, if applicable, and any of their respective
successors and assigns. The Debtor’s principal(s) shall, at all times, reasonably cooperate with
                                                  19
      Case 1-19-41489-ess            Doc 57       Filed 12/30/19       Entered 12/30/19 11:00:26




the Plan Administrator and the purchaser, Successful Bidder or Back-up Bidder, if applicable,
and any of their respective successors and assigns in connection with the Auction, any Closing
for the sale of any Property, and the administration of the Post-Confirmation Estate. The Plan
Administrator shall be authorized to execute or otherwise take any lawful acts, without
limitation, to carry out the terms of this Plan and the Confirmation Order to the extent the
Debtor, the Debtor’s principal or principals on the Debtor’s behalf, or Post-Confirmation Debtor
refuses to do so itself.

        9.6    Funding and Causes of Action. The funds needed to pay all unclassified Claims
including U.S. Trustee Fees, Allowed Administrative Expense Claims and including any claims
of the Plan Administrator for services rendered and expenses incurred, Allowed Priority Tax
Claims, and Allowed Priority Claims will be paid, as set forth herein by Myrtle Funding, from
the Sales Proceeds, available Cash, post-Effective Date Cash from rents and proceeds from the
Property, the Creditor Fund to the extent applicable, and/or recoveries from Causes of Action
and Causes of Action as set forth herein. The Plan Proponent is not aware of any Causes of
Action. To the extent Causes of Action exist on behalf of the estate, the Confirmation Order will
provide that the Plan Administrator shall be authorized to prosecute same on behalf of holders of
Claims in Classes 1, 3, 3(b), 4, and 5. The holder of any Claims in Classes 1, 3, 3(b) and 4, to
the extent they are Allowed Claims shall be entitled to a Pro Rata distribution from any Causes
of Action up to payment in full, provided that Class 5 shall not be entitled to any Distribution
unless and until Classes 1, 3, 3(b) and 4 and paid in full with interest at the prevailing Federal
Judgment Rate and Class 2 at its default rate.

         9.7      Management of the Debtor. On and after the Effective Date, the Post-
Confirmation Estate will be managed and administered for all purposes by the Plan
Administrator or through his designee or property manager, if any, retained by the Plan
Administrator and the operations of the Debtor shall cease. The Plan Administrator and its
professionals shall be compensated from the Post-Confirmation Estate at a rate of no more than $300 per
hour. The Plan Administrator has agreed to retain Ravert PLLC as its bankruptcy counsel at a rate of $300
per hour, and may retain special litigation counsel at their customary rates if the need arises. Professionals
retained by the Plan Administrator shall not be required to file a fee application. The payment of the fees and
expenses of the Plan Administrator and the Plan Administrator’s retained professionals shall be made from
the Post-Confirmation Estate including but not limited to the Sales Proceeds, available Cash, and proceeds
of Causes of Action. No payments may be made to the Plan Administrator or its professionals from the
Post-Confirmation Estate unless a statement of such fees and expenses has been sent to the Office of the
United States Trustee and at least ten (10) Business Days have past without objection. Any objections that
are not resolved shall be resolved by the Bankruptcy Court. Post-Effective Date, the Plan Administrator
shall maintain the books and records for the Post-Confirmation Estate including revenue and expenditures
of the Post-Confirmation Estate but shall not be required to file tax returns for the Debtor. The Debtor’s
principal shall bear the sole responsibility for the filing of the Debtor’s tax returns for as long as applicable
law requires such returns to be filed. The Plan Administrator’s duties shall terminate upon the closing of
this Bankruptcy Case.

       9.8     Execution of Documents. The Plan Administrator, or its designee, is hereby
authorized to and shall execute, release and deliver, for and on behalf of the Post-Confirmation
Debtor and its Estate, all documents reasonably necessary to consummate the sale of the
Property contemplated by the terms and conditions of the Plan, including without limitation, any

                                                       20
     Case 1-19-41489-ess         Doc 57     Filed 12/30/19    Entered 12/30/19 11:00:26




documents required in connection with the Closing and the sale of the Property in accordance
with the Plan.

        9.9     Filing of Documents. Pursuant to sections 105, 1141(c), 1142(b) and 1146(a) of
the Bankruptcy Code, each and every federal, state and local governmental agency or
department, shall be directed to accept and record the Confirmation Order and any and all
documents and instruments necessary, useful or appropriate to effectuate, implement and
consummate the transactions contemplated by the Plan, and any and all notices of satisfaction,
release or discharge or assignment of any Lien, Claim or encumbrance not expressly preserved
by the Plan.

        9.10 Transactions on Business Days. If the Effective Date or any other date on which
a transaction may occur under the Plan shall occur on a day that is not a Business Day, the
transactions contemplated by the Plan to occur on such day shall instead occur on the next
succeeding Business Day.

         9.11 Implementation. Pursuant to the Confirmation Order and upon confirmation of
the Plan, the Plan Administrator shall be authorized to take all necessary steps, and perform all
necessary acts, to conduct the auction and consummate the terms and provisions of the Plan.
Post-Confirmation, but on or before the Distribution Date, the Plan Administrator may file with
the Bankruptcy Court such agreements and other documents as may be necessary or appropriate
to effectuate or further evidence the terms and provisions of the Plan and the other agreements
referred to herein. The Plan Administrator is hereby authorized, and shall, execute such
documents and take such other actions as are necessary to effectuate the transactions provided
for in the Plan, without the need for any additional approvals, authorizations, consents or orders
of the Bankruptcy Court, including but not limited to prosecuting any and all Causes of Action.
Upon the completion of all acts required to be performed by the Plan Administrator and the Post-
Confirmation Debtor under the Plan, the Plan Administrator shall file a certification of same with
the Bankruptcy Court (which may be included in the application for entry of the final decree).
The Plan Administrator shall then be relieved of its duties under the Plan for all purposes without
the necessity for any other or further actions to be taken by or on behalf of the Plan
Administrator and/or the Post-Confirmation Debtor, the Post-Confirmation Estate, or payments
to be made in connection therewith. From and after the final Distribution Date, except as
provided herein, the Post-Confirmation Estate and the Plan Administrator shall not be required to
file any document, or take any action to withdraw the Post-Confirmation Debtor’s business
operation from any States where the Debtor previously conducted business operations.

       9.12    Post-Confirmation Estate

               (a)     Creation of Post-Confirmation Estate. On the Effective Date a Post-
confirmation Estate will be created and vest in the Plan Administrator consisting of the Property
including the real property located 459-461 Myrtle Avenue, Brooklyn, NY 11205 [Block 1889,
Lots 89 and 90], any bank accounts and Cash and deposits therein, and any other property of the
Debtor including but not limited to interest in leaseholds, from which payment in connection
with all remaining Allowed Administrative Expense Claims, Allowed Priority Tax Claims,
Allowed Secured Claims, Allowed Priority Claims, Allowed General Unsecured Claims, and any
other Allowed Claims, together with the Operating Expenses shall be paid as set forth in the
Plan.
                                                  21
     Case 1-19-41489-ess         Doc 57     Filed 12/30/19     Entered 12/30/19 11:00:26




                (b)    Vesting of Estate Assets. On the Effective Date, and in accordance with
the Confirmation Order, all of the Post-Confirmation Estate Assets without limitation shall
remain with and vest in the Plan Administrator on behalf of the Post-Confirmation Estate under
the control of the Plan Administrator, to be administered in accordance with the terms of the
Plan.

        9.13 Preservation and Vesting of Claims, Rights, Demands and Causes of Action.
Pursuant to section 1123 of the Bankruptcy Code, the Plan Administrator, on behalf of and for
the benefit of the Post-Confirmation Estate, shall be vested with, shall retain, and/or shall have
the authority to prosecute and enforce any and all claims, controversies, agreements, promises,
accounts, rights to legal remedies, rights to equitable remedies, rights, demands, Avoidance
Actions, and Causes of Action of any kind or nature whatsoever held by, through, or on behalf of
the Debtor, its Estate, the Plan Administrator, the Post-Confirmation Debtor and/or the Post-
Confirmation Estate, including, without limitation, all Avoidance Actions and Causes of Action.
The Plan Administrator on behalf of and for the benefit of the Post-Confirmation Estate, will also
be authorized to challenge, object to and/or settle disputed Claims, without first having to seek
approval from the Bankruptcy Court, in accordance with the terms and provisions hereof. The
Plan Administrator on behalf of and for the benefit of the Post-Confirmation Estate will be
authorized and empowered to bind the Post-Confirmation Estate thereto. Any settlement by the
Plan Administrator on behalf of and for the benefit of the Post-Confirmation Estate, pursuant to
and in accordance with the terms hereof shall be conclusively deemed to be in the best interests
of the Post-Confirmation Estate.

       9.14 Recoveries. All Cash, proceeds and/or recoveries from the Avoidance Actions
and Causes of Action and all other proceeds derived from the Plan Administrator’s liquidation of
Post-Confirmation Estate Assets will be included in the Post-Confirmation Estate and
administered and disbursed in accordance with the provisions of the Plan.

        9.15 Reporting Requirements. The Plan Administrator, with the assistance of a
property manager (if the Plan Administrator so chooses to retain one), if any, shall prepare and
maintain distribution schedules with respect to all Classes of Claims and shall prepare and file all
Post-Confirmation reports required by the Court and the Office of the United States Trustee.
When all objections to all Claims have been resolved by a Final Order or otherwise in
accordance with the terms hereof, and all Post-Confirmation Estate Assets have been converted
to Cash or abandoned, the Plan Administrator shall compute the final Pro Rata share of all
Claimants and distribute the Cash on the Distribution Date. No greater than ninety (90) days
following the date of the Effective Date, the Plan Administrator shall file with the Bankruptcy
Court and serve on the U.S. Trustee and those parties who have requested special notice Post-
Confirmation, a status report and a summary financial update explaining what progress has been
made toward entry of the Final Decree, including a statement of all disbursements made pursuant
to the Plan along with an estimated date when an application for a Final Decree will be filed with
the Court. Until entry of the Final Decree, further status reports including a statement of all
disbursements made pursuant to the Plan shall be filed periodically approximately every ninety
(90) days and served on the same entities to the extent any assets remain for liquidation and
distribution. Each status report shall generally include a description of Post-Confirmation Estate
Assets sold or otherwise realized upon during the relevant period, gross and net proceeds
received, distributions and payments made, expenses incurred and paid, and cash on hand. A
                                                 22
      Case 1-19-41489-ess           Doc 57      Filed 12/30/19      Entered 12/30/19 11:00:26




standard Post-Confirmation Operating Report as required by the U.S. Trustee shall meet the
requirements of this status report.

        9.16 Post-Confirmation Debtor. Neither the confirmation of the Plan nor the
occurrence of the Effective Date shall terminate the existence of the Debtor. However, all
property of the Debtor, including the Property, real property, bank accounts, Avoidance Actions
and Causes of Action, however, shall vest in the Plan Administrator on the Effective Date and
the Debtor and the Debtor’s principal(s) shall have no further authority over such estate assets
and claims of any type. The Debtor may dissolve after, and only after, the entry of a Final
Decree if it so desires. The Debtor’s principals shall be responsible for preparing or causing to be
prepared all local, state, or federal tax returns, filings, and/or reports that are necessary or
appropriate. Although as of the Effective Date the Debtor’s operations shall cease, to the extent that the
Debtor has independent reporting requirements Post-Confirmation such reporting requirements shall be
unaffected by this Plan. To the extent that Post-Confirmation reports are due based on the operations of the
Post-Confirmation Estate, the Plan Administrator shall be solely responsible for the filing of such reports.

         9.17 Prosecution of Objections to Claims; Amendment of Schedules. Except as set
forth herein, the Plan Administrator reserves the right and shall have the sole authority,
subsequent to the Confirmation Date but prior to the Chapter 11 case being closed, to object to
any Claim or request for allowance of an Administrative Expense Claim, whether included on
the Debtor’s Schedules or reflected in a proof of claim filed with the Bankruptcy Court, and to
initiate contested matters and to initiate such proceedings as may be necessary and appropriate in
the Bankruptcy Court for a determination of the Allowed Amount of any and all Claims or
requests for allowance of Administrative Expense Claims in accordance with the terms hereof.
The Debtor shall retain the right to object to any claim of Myrtle Funding provided however that
such objection shall be filed with the Court no later than 5:00 PM, three business days prior to
Closing. The rights of the Debtor and the Office of the United States Trustee to object to (i) any
Administrative Expense Claim or (ii) any claim asserted by Myrtle Funding, whether in its own capacity or
its capacity as Plan Administrator, shall be preserved provided however that any such objections must be
asserted no later than three (3) business days prior to a Closing on the Sale of the Property.

                                           ARTICLE X
                              Distributions; Disputed Claims Reserve

        10.1 Timing of Distributions Due Under Plan. (a) All Distributions and payments
required under the Plan to Holders of Allowed Claims will be paid from the Post-Confirmation
Estate on the dates and in the manner indicated in the Plan. Except as otherwise provided in the
Plan, without in any way limiting Sections 11.5 and 11.6 below, and subject to the terms of the
Plan, Distributions in respect of (i) the Allowed Claims in Class 1 of the Plan shall be made as
set forth in Section 5.1; (ii) the Allowed Claims in Class 2 of the Plan shall be made as set forth
in Section 5.2; (iii) Allowed Claims in Class 3 of the Plan shall be made as set forth in Section
5.3; (iv) Allowed Claims in Class 4 of the Plan shall be made as set forth in Section 5.4; and (v)
Allowed Interests in Class 5 of the Plan shall be made as set forth in Section 5.5, in each case as
required by the Plan from the Post-Confirmation Estate Assets on, or as soon as practicable
following, the dates provided for such Allowed Claims under the Plan.



                                                    23
      Case 1-19-41489-ess          Doc 57      Filed 12/30/19      Entered 12/30/19 11:00:26




        10.2 Manner of Distributions. At the option of the Plan Administrator, Distributions
from the Post-Confirmation Estate may be made by wire transfer, check, or such other method as
the Plan Administrator deems appropriate under the circumstances and in the Plan
Administrator’s sole discretion. No Distributions shall be required to be made to any Holder of
an Allowed Claim in an amount less than five ($5.00) dollars, unless request is made, in writing,
to the Debtor.

        10.3 Cash Payments. Cash payments made pursuant to the Plan will be in U.S. dollars.
Cash payments made pursuant to the Plan in the form of checks issued by the Plan Administrator
shall be void if not cashed within one hundred twenty (120) days of the date of the issuance.
Requests for reissuance of any check shall be made directly to Plan Administrator as set forth in
Section 10.8 below.

        10.4    Disputed Claims Reserve.

                (a)     Contemporaneously with the Closing on the Property, or as soon thereafter
as the Plan Administrator shall determine, the Plan Administrator shall establish the Disputed
Claims Reserve except that the Disputed Claim Reserve for any portion of Myrtle Funding’s
Claim shall be held in the attorney escrow account of Ravert PLLC. For purposes of establishing
the Disputed Claims Reserve, the Plan Administrator shall reserve the maximum allowable
amount for each Disputed Claim. On the date of any Distribution, the Plan Administrator shall
deposit into the Disputed Claims Reserve Cash equal to the maximum amount that would be
distributable to all Holders of Disputed Claims in respect of all Distributions made on that date,
if such Disputed Claims were Allowed. Except for any Reserve for a Myrtle Funding Disputed
Claim, the Plan Administrator shall maintain the Disputed Claims Reserve in a segregated,
interest bearing account and shall keep records as to the applicable amounts reserved in respect
of each Disputed Claim. The Plan Administrator shall pay any taxes due and owing with respect
to the Disputed Claims Reserve, and reserve all Distributions on account of the Disputed Claims,
net of such taxes.

               (b)   In the event any Disputed Claim becomes an Allowed Claim, the amount
of such Allowed Claim, the Plan Administrator shall distribute to the Holder of such Allowed
Claim from the Disputed Claims Reserve the aggregate amount of Cash that such Holder would
have received through the date of such Distribution in respect of such Disputed Claim as if such
Claim has been an Allowed Claim as of the Effective Date.

               (c)     From time to time as Disputed Claims are disallowed or become Allowed
Claims in amounts less than what was reserved, the Cash deposited in the Disputed Claims
Reserve that otherwise would have been distributed to the holders of such Disputed Claims shall
be released from and no longer held in the Disputed Claims Reserve and, subject to the
provisions hereof, shall be distributed in accordance with this Section 10.1.

       10.5 Payment of Statutory Fees. All fees payable pursuant to 28 U.S.C. § 1930 as
determined by the Bankruptcy Court as of the Confirmation Date, to the extent not previously
paid by the Debtor, shall be paid by the Plan Administrator from the operating income of the
Plan Administrator, if any, pending the Closing on the Sale of the Property and, upon the
Closing, from the Sales Proceeds, from available Cash and from recoveries from Causes of
Action. If Myrtle Funding is the successful bidder based on a credit bid, and there are no other funds
                                                    24
      Case 1-19-41489-ess           Doc 57      Filed 12/30/19       Entered 12/30/19 11:00:26




available to pay the statutory fees pursuant to 28 U.S.C. §1930, together with any interest thereon pursuant
to 31 U.S.C. §3717, then such fees shall be paid in full by Myrtle Funding.

        10.6 Interest on Claims. Except with respect to Holders of Claims entitled to interest
under applicable non-bankruptcy law or as otherwise expressly provided herein, no Holder of an
Allowed Claim, including, without limitation, Holders of Allowed General Unsecured Claims
under Class 4 of the Plan shall receive interest on any Distribution to which such Holder is
entitled hereunder, regardless of whether such Distribution is made on the Effective Date or
thereafter, unless and until all holders of Claims in Classes 1, 2, 3, and 4 have been paid in full
without interest and there are sufficient funds for a distribution to Class 5. In such case, the
applicable interest rate on such Claims in Classes 1, 3, and 4 will be the Federal Judgment Rate
and the Class 2 interest rate shall be the default rate.

        10.7    Withholding of Taxes.

               (a)     The Plan Administrator may withhold from any Property to be distributed
under the Plan any Property which must be withheld for taxes payable by the Entity entitled to
such Distribution to the extent required by applicable law. As a condition to making any
Distribution under the Plan, the Plan Administrator may request that the Holder of any Allowed
Claim provide such Holder’s taxpayer identification number and such other certification or
documentation as may be deemed necessary to comply with applicable tax reporting and
withholding laws.

                (b)   Notwithstanding any other provision of the Plan, each Entity receiving a
Distribution of Cash pursuant to the Plan will have sole and exclusive responsibility for the
satisfaction and payment of any tax obligations imposed on it by any governmental unit on
account of such Distribution, including income, withholding and other tax obligations

        10.8       Undeliverable or Unclaimed Distributions.

                (a)       All Distributions under the Plan to any Holder of an Allowed Claim shall
be made at the address of such Holder as set forth in the Debtor’s Schedules or in the Claims
Register in this case unless a Claim Holder notifies the Plan Administrator in writing after the
Effective Date of a change of address. Any Entity that is entitled to receive a Cash Distribution
under the Plan but that fails to cash a check within one hundred twenty (120) days of its issuance
shall be entitled to receive a reissued check from the Plan Administrator for the amount of the
original check, without any interest, if such Entity (i) requests, in writing, the Plan Administrator
to reissue such check, and (ii) provides the Plan Administrator with such documentation as the
Plan Administrator requests to verify in her/his sole discretion that such Entity is entitled to such
check. If an Entity fails to cash any check within one hundred twenty (120) days of its issuance
or fails to request re-issuance of such check within one hundred twenty (120) days of its
issuance, such Entity shall be deemed to have forfeited the amount of the Distribution or Post-
Confirmation Estate provided for in such check. Any such forfeited Distributions shall revert to
the Post-Confirmation Estate and the Claim of any Holder or successor to such Holder with
respect to such forfeited Distributions shall be discharged and forever barred, notwithstanding
any other provisions in the Plan or any federal or state escheat laws to the contrary.


                                                     25
     Case 1-19-41489-ess         Doc 57     Filed 12/30/19     Entered 12/30/19 11:00:26




                (b)    In the event that any Distribution to any Holder of an Allowed Claim is
returned to the Plan Administrator as undeliverable, no further Distributions will be made to such
Holder unless and until the Plan Administrator is notified in writing of such Holder’s then-
current address. All claims for undeliverable Distributions for which no check is issued, must be
made within one hundred twenty (120) days of the issuance of the original check. After such
date, all unclaimed Distributions shall revert to the Post-Confirmation Estate and the claim of
any Holder or successor to such Holder with respect to such Distribution shall be forfeited,
discharged and forever barred, notwithstanding any provisions in the Plan or any federal or state
escheat laws to the contrary. Upon such forfeiture of Cash or other Post-Confirmation Estate
property, such Cash or Post-Confirmation Estate Assets shall be the property of the Post-
Confirmation Estate.

        10.9 Post-Effective Date Operating Expenses. The reasonable fees and expenses of
the Plan Administrator and his/her Professionals incurred after the Confirmation Date shall
constitute Operating Expenses of the Post-Confirmation Estate and shall be payable from
available Cash including Cash from rents or any other proceeds of the Property or Causes of
Action, or income from the Post-Confirmation Estate upon presentment of a monthly statement
for services rendered and for reimbursement of expenses to the Plan Administrator, with a copy
to the Office of the United States Trustee. The Plan Administrator and U.S. Trustee shall have
ten (10) Business Days from the receipt of any such fee and expense statements to dispute all or
part of such statement. Upon the expiration of said ten (10) Business Days, provided there are
sufficient funds available in the Post-Confirmation Estate, the Plan Administrator or Estate or its
manager shall pay the Professionals the undisputed portion of such fees and expenses. Any
disputes shall be submitted to the Bankruptcy Court for determination.

                                       ARTICLE XI
                          Procedures for Resolving Disputed Claims

         11.1      Objections to Claims. From and after the Effective Date except as otherwise
provided in the Plan, (a) only the Plan Administrator and the Office of the United States Trustee,
and the Debtor solely with respect to any Claim of Myrtle Funding, shall have the authority to
file or litigate to judgment objections to any Claims, and (b) only the Plan Administrator shall
have the right to settle, compromise, and withdraw objections to unclassified or Priority Claims

        11.2 Procedure. Unless otherwise ordered by the Bankruptcy Court or until an
objection to a Claim by the Plan Administrator is withdrawn, except as set forth above, only the
Plan Administrator may litigate the merits of each Disputed Claim until a Final Order is entered
with respect to such Claim.

       11.3 Payments and Distributions With Respect to Disputed Claims. No payments or
Distributions shall be made in respect of any Disputed Claim until such Disputed Claim becomes
an Allowed Claim.

        11.4 Estimation of Claims Reserve. For purposes of effectuating the reserve
provisions of the Plan, and the allocations and Distributions to Holders of Allowed Claims, the
Bankruptcy Court may, on or prior to the Distribution Date, or such later date as may be
established by the Bankruptcy Court and/or the Plan Administrator, pursuant to section 502 of

                                                26
     Case 1-19-41489-ess         Doc 57     Filed 12/30/19     Entered 12/30/19 11:00:26




the Bankruptcy Code, fix or liquidate the amount of any contingent or unliquidated Claim, in
which event the amount so fixed will be deemed the Allowed Amount of such Claim for
purposes of the Plan or, in lieu thereof, the Bankruptcy Court will determine the maximum
contingent or unliquidated amount for such Claim, which amount will be the maximum amount
in which such Claim ultimately may be Allowed under the Plan, if such Claim is ultimately
Allowed in whole or in part. The Bankruptcy Court’s entry of the Confirmation Order or any
such estimation order may limit the Distribution to be made on individual Disputed Claims from
the Post-Confirmation Estate, regardless of the amount finally Allowed on account of such
Disputed Claims, and no Holder shall have recourse against the Post-Confirmation Estate, the
Debtor, the Plan Administrator, or the Plan Proponent or any of their respective Professionals,
professional consultants, attorneys, advisors, officers, directors, employees, members or their
successors or assigns, or any of their respective property, as such Holder’s sole recovery shall be
from the Distributions to be made to Holders of Allowed Claims (subject to any claims that any
Holder may have against any guarantors).

        11.5 Distributions After Allowance of Disputed Claims. Distributions to each Holder
of a Disputed Claim, to the extent that such Claim ultimately becomes an Allowed Claim, will be
made in accordance with the provisions of the Plan.

       11.6 Distributions After Disallowance of Disputed Claims. Holders of Allowed
Claims under the Plan that receive Distributions after Allowance of such Holder’s Claim, may
receive subsequent Distributions if and to the extent that other Claims are disallowed or
expunged and additional funds for distribution become available in each case pursuant to and in
accordance with Article V of the Plan.

        11.7 Setoffs and Recoupments. Except with respect to Avoidance Actions or Causes
of Action of any nature released or allowed pursuant to the Plan or Confirmation Order, the Plan
Administrator or its designee as instructed by the Plan Administrator, or Post-Confirmation
Estate as instructed by the Plan Administrator, as the case may be, may pursuant to section 553
of the Bankruptcy Code or applicable non-bankruptcy law, set off or recoup against any Allowed
Claim, the Distributions to be made pursuant to the Plan on account of such Claim, any Causes
of Action of any nature that the Debtor, the Post-Confirmation Estate, or that the Debtor’s
successors may hold against the Holder of such Allowed Claim; provided that neither the failure
to effect a setoff or recoupment nor the allowance of any Claim hereunder will constitute a
waiver or release by the Debtor, the Post-Confirmation Debtor, the Plan Administrator or the
Post-Confirmation Estate, or their successors, of any Avoidance Actions or Causes of Action that
the Plan Administrator, the Debtor, the Post-Confirmation Debtor, the Post-Confirmation Estate,
or their successors may possess against such Holder.

                                        ARTICLE XII
                              Injunction, Release and Exculpation

       12.1    Injunction.

    On and after the Effective Date, each Holder of a Claim or Interest in the Debtor is
permanently enjoined from taking or participating in any action that would interfere with or
otherwise hinder the Plan Administrator, the Post-Confirmation Estate, and/or the Successful

                                                27
     Case 1-19-41489-ess         Doc 57     Filed 12/30/19    Entered 12/30/19 11:00:26




Bidder from implementing the Plan or the Confirmation Order or exercising control over the
Property, including the real property of the Debtor.


        12.2 Exculpation. Neither the Plan Proponent nor any of their respective officers,
directors, members, employees or other agents, financial advisors, attorneys, and accountants
shall have any liability to any Holder of any Claim or Interest for any act or omission in
connection with or arising out of the negotiation, preparation and pursuit of confirmation of the
Plan, the Consummation of the Plan, the administration of the Plan, the Chapter 11 Case or the
property to be distributed under the Plan except for liability based upon willful misconduct, gross
negligence, fraud and/or criminal conduct as finally determined by a Final Order of the
Bankruptcy Court. Neither the Plan Proponent nor the Plan Proponent shall be liable for a debt
of the Debtor, the Debtor’s Estate or the Post-Confirmation Estate (as appropriate) solely as a
result of its role as Plan Proponent or Plan Administrator.


                                       ARTICLE XIII
                         Conditions Precedent to the Confirmation
                  Order, the Effective Date and Consummation of the Plan

       13.1 Condition Precedent to Entry of the Confirmation Order. The following condition
must be satisfied on or before the Confirmation Date: The Confirmation Order must be in form
and substance reasonably acceptable to the Plan Administrator and Plan Proponent.

        13.2 Conditions Precedent to the Effective Date. The following conditions must be
fully satisfied or waived, if subject to waiver, on or before the Effective Date for the Plan to
become effective: the Confirmation Order must be entered by the Bankruptcy Court and become
a Final Order.

       13.3 Condition Precedent to Consummation. Upon the Auction having occurred and
upon the completion of the Closing, the Plan shall be deemed substantially consummated.

        If the Plan has not been consummated in accordance with the terms hereof within one
hundred eighty (180) days of the Confirmation Date, or such longer period as may be agreed by
the Plan Administrator, the Plan Administrator shall file with the Bankruptcy Court and serve a
notice indicating an inability to consummate the Plan and the Bankruptcy Court shall thereafter
schedule a hearing to consider the just disposition of the Chapter 11 case.

         13.4 Effect of Failure of Conditions. If all the Conditions Precedent to the Effective
Date have not been satisfied or duly waived on or before the first Business Day that is more than
one hundred eighty (180) days after the Confirmation Date, or by such later date as is proposed
and approved, after notice and a hearing, by the Bankruptcy Court, then upon motion by the Plan
Proponent made before the time that all of the conditions have been satisfied or duly waived, the
Confirmation Order may be vacated by the Bankruptcy Court; provided, however, that
notwithstanding the filing of such a motion, the order confirming the Plan shall not be vacated if
all of the conditions to Consummation set forth in Section 13.3 are either satisfied or duly
waived before the Bankruptcy Court enters an order granting the relief requested in such motion.

                                                28
     Case 1-19-41489-ess         Doc 57     Filed 12/30/19     Entered 12/30/19 11:00:26




If the Confirmation Order is vacated pursuant to this Section 13.4, the Plan shall be void in all
respects, and nothing contained in the Plan shall (a) constitute a waiver or release of any Claims
or Interests or (b) prejudice in any manner the rights of the Holder of any Claim or Interest in the
Debtors.

                                        ARTICLE XIV
                                    Miscellaneous Provisions

        14.1 Bankruptcy Court to Retain Jurisdiction. Notwithstanding entry of the
Confirmation Order, or the occurrence of the Effective Date or Consummation of the Plan, the
Chapter 11 Case having been closed, or a Final Decree having been entered, the Bankruptcy
Court (or the District Court, as the case may be) shall have and retain jurisdiction of matters
arising out of, and related to the Chapter 11 Case and the Plan under, and for the purposes of,
Bankruptcy Code §§ 105(a), 1127, 1142 and 1144 and for, among other things, the following
purposes:

    (a) To consider any modification of the Plan under Bankruptcy Code § 1127 and/or
        modification of the Plan before “substantial consummation” thereof as defined in
        Bankruptcy Code § 1101(2);

    (b) To hear and determine all controversies, suits, and disputes, if any, as may arise in
        connection with the interpretation, implementation, consummation or enforcement of the
        Plan;

    (c) To hear and determine all controversies, suits, and disputes, if any, as may arise between
        or among the holders of any Class of Claim and the Debtor or the Plan Proponent or any
        other party or party in interest, without limitation, proceedings to determine the
        allowance, classification, amount, or priority of Claims;

    (d) To hear and determine all rights or Avoidance Actions or Causes of Action which may
        exist on behalf of the estate;

    (e) To hear and determine all applications for allowance of compensation and expense
        reimbursement of Professionals for periods prior to the Effective Date;

    (f) To hear and determine any and all applications, motions, adversary proceedings,
        contested matters or litigated matters;

    (g) To enter a final decree closing this Chapter 11 Case; and

    (h) To hear and determine any disputes concerning tenancy, possessory rights, leases and/or
        any dispute concerning the Property that might otherwise be litigated in landlord tenant
        court outside of this Bankruptcy Case and this Court shall retain jurisdiction to enter an
        order of eviction and to authorize the U.S. Marshall to carry out orders of eviction or
        orders to vacate;



                                                29
     Case 1-19-41489-ess         Doc 57     Filed 12/30/19     Entered 12/30/19 11:00:26




    (i) To hear and determine any application (a) by the Plan Administrator to resign or, (b) by
        any other party to remove the Plan Administrator for cause; and

    (j) To the extent not set forth above, to hear and determine any and all disputes, matters,
        proceedings, or controversies arising under or in connection with the Plan to aid in the
        administration or consummation of the Plan.


        14.2 Binding Effect of the Plan. Nothing contained in the Plan or the Disclosure
Statement will limit the effect of confirmation as set forth in Bankruptcy Code §1141. The
provisions of the Plan shall be binding upon and inure to the benefit of the Plan Administrator,
the Post- Confirmation Estate, any Holder of a Claim or Interest, or their respective predecessors,
successors, assigns, agents, officers, managers, members and directors and any other Entity
affected by the Plan.

        14.3 Fractional Cents. Whenever any payment of a fraction of a cent would otherwise
be called for, the actual payment shall reflect a rounding down of such fraction to the nearest
whole cent.

       14.4 Successors and Assigns. The rights and obligations of any person or Entity
named or referred to in the Plan shall be binding upon, and shall inure to the benefit of, the
successors and assigns of such person or Entity.

        14.5 Blank Ballots. Any Ballot which is executed by the Holder of an Allowed Claim
but which does not indicate an acceptance or rejection of the Plan shall be deemed to be an
acceptance of the Plan. Any Ballot not filed in accordance with the filing instructions on the
ballot pertaining to the Plan shall not be counted for voting purposes.

        14.6 Authorization of Corporate Action. Upon the entry of the Confirmation Order, all
actions contemplated by the Plan will be deemed authorized and approved in all respects (subject
to the provisions of the Plan), including, without limitation, the transfer and/or contribution of
the Post-Confirmation Estate Assets and no further Court orders will be needed to implement the
Plan and transactions contemplated herein. On the Confirmation Date, appropriate members or
authorized signatories of the Debtor, the Post-Confirmation Debtor are directed to execute and to
deliver, and if the Debtor or the Debtor’s principals refuse, the Plan Administrator is hereby
authorized and directed to execute and deliver on their behalf, any and all agreements,
documents and instruments contemplated by the Plan, the Post-Confirmation Estate and/or
necessary for the consummation of the Plan, and all such actions taken or caused to be taken
shall be deemed to have been authorized and approved by the Bankruptcy Court without the need
for any additional authorizations, approvals or consents.

        14.7 Withdrawal of the Plan. The Plan Proponent reserves the right, at any time prior
to the entry of the Confirmation Order, to revoke or withdraw the Plan in its sole discretion. If
the Plan Proponent revokes or withdraws the Plan, or if the Confirmation Date does not occur, or
if the Effective Date does not occur then (a) the Plan will be deemed null and void and (b) the
Plan shall be of no effect and shall be deemed vacated, and the Chapter 11 Case shall continue as
if the Plan had never been filed and, in such event, the rights of any Holder of a Claim or Interest
shall not be affected nor shall such Holder be bound by, for purposes of illustration only, and
                                                 30
     Case 1-19-41489-ess         Doc 57     Filed 12/30/19     Entered 12/30/19 11:00:26




without limitation, (i) the Plan, (ii) any statement, admission, commitment, valuation or
representation contained in the Plan, the Disclosure Statement, or the Related Documents or (iii)
the classification and proposed treatment (including any allowance) of any Claims in this Plan.
The foregoing shall not impair Myrtle Funding to seek a substantial contribution claim pursuant
to section 503 of the Bankruptcy Code

       14.8 Captions. Article and Section captions used in the Plan are for convenience only
and will not affect the construction of the Plan.

        14.9 Method of Notice. Any notice or other communication hereunder shall be in
writing (including by facsimile transmission or by e-mail) and shall be deemed to have been
sufficiently given, for all purposes, if deposited, postage prepaid, in a post office or letter box
addressed to the person for whom such notice is intended (or, in the case of notice by facsimile
transmission or e-mail, when received and telephonically or electronically confirmed), addressed
as follows:
        If to 461 Myrtle Avenue Funding LLC, Plan Proponent or Plan Administrator:

       Ravert PLLC
       116 West 23 Street, Suite 500
       New York, New York 10011
       Attn.: Gary O. Ravert, Esq.
       Email: gravert@ravertpllc.com

       If to the Debtor,

       Courtney Davy, Esq.
       305 Broadway, Suite 1400
       New York, NY 10007
       Email: courtneydavy.esq@gmail.com

     Any of the above may, from time to time, change its address for future notices and other
communications hereunder by filing a notice of the change of address with the Bankruptcy Court

        14.10 Amendments and Modifications to Plan. The Plan may be altered, amended or
modified by the Plan Proponent, before or after the Confirmation Date, as provided in section
1127 of the Bankruptcy Code. The Plan Proponent may also seek to modify the Plan at any time
after confirmation so long as (a) the Plan has not been substantially consummated, and (b) the
Bankruptcy Court authorizes the proposed modification after notice and a hearing.

        14.11 Section 1125(e) of the Bankruptcy Code. Confirmation of the Plan will constitute
a finding that Myrtle Funding has proposed and solicited acceptances of the Plan in good faith
and in compliance with the applicable provisions of the Bankruptcy Code.

        14.12 Entire Agreement. The Plan, as described herein, and the Disclosure Statement
and exhibits thereto set forth the entire agreement and understanding of the parties hereto relating
to the subject matter hereof and supersede all prior discussions and documents. No party hereto
shall be bound by any terms, conditions, definitions, warrants, understandings or representations

                                                31
      Case 1-19-41489-ess          Doc 57      Filed 12/30/19       Entered 12/30/19 11:00:26




with respect to the subject matter hereof, other than as is expressly provided for herein or as may
hereafter be agreed to by the parties in writing.

         14.13 Post-Confirmation Obligations. Under current applicable law, the Plan
Administrator for and on behalf of the Post-Confirmation Estate, is required to pay fees assessed
against Debtor’s Estate under 28 U.S.C. § 1930(a)(6) until entry of an order closing the Chapter
11 Case. Subject to a change in applicable law, the Plan Administrator shall pay all fees
assessed against the Estate under 28 U.S.C. §1930(a)(6) from the Post-Confirmation Estate and
shall file Post-Confirmation reports including a statement of all disbursements made pursuant to
the Second Plan until entry of an order closing the Chapter 11Case of Debtor. Although as of the
Effective Date the Debtor’s operations shall cease, to the extent that the Debtor has independent reporting
requirements Post-Confirmation such reporting requirements shall be unaffected by this Plan. To the extent
that Post-Confirmation reports are due based on the operations of the Post-Confirmation Estate, the Plan
Administrator shall be solely responsible for the filing of such reports.

Dated: December 30, 2019
       New York, New York
                                                     461 Myrtle Avenue Funding LLC

                                                     By:/s/Mark Levin
                                                     Name: Mark Levin
                                                     Title: Authorized Signatory

                                                         Prepared By:

                                                         RAVERT PLLC
Dated: December 30, 2019
       New York, New York
                                                         By: /s/ Gary O. Ravert
                                                            Gary O. Ravert
                                                            116 West 23 Street, Suite 500
                                                            New York, New York 10011
                                                            Tel: (646) 961-4770
                                                            Direct Fax: (917) 677-5419
                                                            Email: gravert@ravertpllc.com

                                                     Attorneys for 461 Myrtle Avenue Funding LLC




                                                    32
